Citation Nr: 0609131	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lung disorders, 
including bronchitis, emphysema, and chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to 
November 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a lung disorder, including 
bronchitis, emphysema, and COPD.  The veteran testified 
before the Board in February 2004.  In August 2005, the 
Board concluded that the issue on appeal was whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a lung disorder, reopened the claim, 
and remanded it.


FINDINGS OF FACT

The current lung disorders, including bronchitis, emphysema, 
and COPD, were first manifested years after service and are 
unrelated to service or any incident therein.  


CONCLUSION OF LAW

Lung disorders, including bronchitis, emphysema, and COPD, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002; an April 
2002 rating decision; a statement of the case in September 
2002; and a supplemental statement of the case in December 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The veteran suggests 
that certain service medical records are missing, but the 
claims folder appears to be complete and thorough with no 
evidence of any missing treatment.  He also indicated that he 
had been treated by several non-VA doctors after service, but 
that those records are unavailable.  He has not referred to 
any additional, unobtained, available, relevant evidence.  VA 
has also examined the veteran twice.  VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran contends, including in his February 2004 
testimony at a hearing before the Board, that he was exposed 
to asbestos while serving as a deck hand during service.  He 
has stated that he had to work with asbestos during most of 
his service.  He seeks service connection for his current 
respiratory and pulmonary problems, which have necessitated 
that he use an oxygen tank constantly since 2001.  The Board 
notes that it previously denied service connection for 
asbestosis in August 2005; therefore, asbestosis is not at 
issue in the present decision.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The veteran served in the United States Navy, service on two 
vessels.  His service medical records show treatment in March 
1961 for a chest cough; a chest X-ray was negative, and the 
diagnosis was tonsillitis.  He was also treated in November 
1961 for acute pharyngitis with possible bronchopneumonia; a 
chest X-ray suggested a pneumonic infiltrate, but the 
symptoms resolved.  Thereafter, the veteran was treated only 
for flu in February 1962.  Also, a February 1962 chest X-ray 
was negative; and on the November 1962 separation 
examination, his lungs and chest were normal, and another 
chest X-ray was negative.

The veteran has reported being treated several times for 
respiratory symptoms since service.  However, for many years, 
there is no available evidence of such treatment.  An April 
1977 non-VA chest X-ray noted a few old inflammatory 
calcifications of a very limited degree in the perihilar 
area, but no visible signs to indicate acute or active 
disease.  On a non-VA examination from July 1982 by Thomas L. 
Buchanan, M.D., the veteran had no history of asthma or any 
other disease; his throat was normal.  

In June and July 1985, on treatment for breathing difficulty, 
a doctor noted a history of pneumonia six to seven times, of 
which the most recent episode had been seven to eight years 
earlier.  A chest X-ray showed early localized pulmonary 
emphysema and chronic segmental bronchitis.  Diagnoses were 
early COPD and chronic bronchitis.  These are the first 
diagnoses of the claimed respiratory conditions.  On 
subsequent treatment in February 1988 for a history of 
persistent cough and shortness of breath, lung examination 
was negative.  But thereafter, such as on non-VA treatment in 
April 1998, diagnoses included bronchitis. 

A treating non-VA doctor's (Thomas L. Buchanan, M.D.) records 
from 1999 and 2001 reflect diagnoses of severe COPD, severe 
emphysema, and bronchitis.  In a July 2001 letter, the doctor 
wrote that the veteran had symptoms of "Asbestoses" and had 
been exposed to asbestos during service.  The doctor did not 
describe the basis for his medical conclusions or diagnoses.

The record from 2001 to the present shows that the veteran 
continues to experience respiratory diagnoses of COPD, 
bronchitis, emphysema, and upper respiratory infection.  In 
May 2001, the veteran was hospitalized twice for bronchitis 
and COPD exacerbation with pneumonia; it was noted that he 
had COPD with longstanding smoking history, a history of 
multiple COPD exacerbations, and severe shortness of breath.  
None of these treatment or hospitalization records suggests 
any relationship of the current diagnoses to the veteran's 
service.

VA medical examinations also are not favorable to the claim.  
On a July 2002 VA respiratory examination, the examining VA 
doctor noted that the veteran had never been diagnosed with 
asbestos-related lung disease, but that his family doctor had 
told him that he could possibly have asbestos-related lung 
disease.  The diagnoses on examination were COPD, but 
asbestos-related lung disease was not found.  Even more 
specifically, a November 2005 VA respiratory examination 
found no relationship between the veteran's service and his 
currently claimed lung disorders.  The examining doctor 
reviewed the veteran's medical history, including in-service 
evidence of pharyngitis and early bronchial pneumonia, which 
became asymptomatic with treatment and post-service evidence 
of bronchitis episodes and a "classic pattern development" 
of chronic obstructive lung disease with bronchitis and 
emphysema.  The doctor also discussed the veteran's alleged 
in-service asbestos exposure as well as his probable post-
service asbestos exposure.  The doctor stated that it was 
"very clear that the [veteran] did have an episode of 
bronchopneumonia during hospitalization in the service, and 
that he was exposed to asbestos to some degree."  However, 
the doctor opined that these were not precursors to the 
veteran's current, obvious chronic bronchitis and emphysema.  
He also noted that a chest X-ray showed hyperinflation 
consistent with emphysema, but no parenchymal changes 
suggesting asbestosis per se.  The doctor concluded that "it 
is unlikely that his chronic obstructive lung disease is 
related to the episode of respiratory infection during his 
service career or to his asbestos exposure."

In sum, the weight of the evidence shows that the current 
lung disorders, including bronchitis, emphysema, and COPD, 
were first manifested many years after service and are not 
related to his active service or to any incident therein.  


ORDER

Service connection for a lung disorder, including bronchitis, 
emphysema, and COPD, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


